Citation Nr: 1442452	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a heart disorder to include vascular problems, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for erectile dysfunction, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a head injury, to include headaches, memory loss, and stroke.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to a rating in excess of 10 percent for service-connected scars on forehead.

7.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to a rating in excess of 10 percent for service-connected unilateral glaucoma, right eye.

9.  Entitlement to a rating in excess of 10 percent, prior to November 21, 2012, and 20 percent thereafter for service-connected cold injury residuals, left lower extremity.

10.  Entitlement to a rating in excess of 10 percent, prior to November 21, 2012, and 20 percent thereafter for service-connected cold injury residuals, right lower extremity.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a hearing before the Board on his March 2010, June 2010, and March 2012 substantive appeals.  The Veteran was scheduled for a Board hearing in November 2013, but he failed to report to the hearing.  As the Veteran failed to report for a scheduled hearing and did not show good cause as to why he was unable to appear for the scheduled hearing, the Board will proceed as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Veteran appealed the ratings assigned for cold injury of the left and right lower extremities and in a March 2013 rating decision the RO granted an increased rating of 20 percent, effective November 2012.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In additional to his paper claims file, the Veteran has a Virtual claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The issues of entitlement to service connection for any heart disorder, to include vascular problems; erectile dysfunction, to include as secondary to PTSD; a head injury, to include headaches, memory loss, and stroke; a sleep disorder; a neck disorder; and increased ratings for scars on forehead, PTSD, right eye unilateral glaucoma and cold injury residuals of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied service connection for hypertension.

2.  The Veteran filed a notice of disagreement and a substantive appeal regarding the June 1999 denial of service connection for hypertension, but he later withdrew his substantive appeal prior to the promulgation of a Board decision.

3.  In an unappealed September 2008 rating decision, the RO denied service connection for any heart condition. 

4.  Evidence received since the August 1999 and September 2008 rating decisions relates to an unestablished fact necessary to substantiate a claim for service connection for any heart condition, to include vascular problems. 

5.  In an unappealed August 2004 decision, the RO denied service connection for erectile dysfunction. 

6.  Evidence received since the August 2004 decision relates to an unestablished fact necessary to substantiate a claim for service connection for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision which denied service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The September 2008 rating decision which denied service connection for any heart condition became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  The evidence received subsequent to the August 1999 and September 2008 rating decisions is new and material to reopen service connection for any heart disorder, to include vascular problems.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) , 3.303, 20.1105 (2013). 

4.  The August 2004 decision which denied service connection for erectile dysfunction became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

5.  The evidence received subsequent to the August 2004 decision is new and material to reopen service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2013).  The Board is reopening the claims for entitlement to service connection for any heart disorder, to include vascular problems, and erectile dysfunction.  Because this decision constitutes a full grant of the benefits sought on appeal with respect to the Veteran's claims to reopen, and the remaining issues are being remanded for further development, no further discussion regarding VCAA notice or assistance duties is required. 

Petition to Reopen

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material ; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Claims for hypertension and a heart disorder were previously denied in 1999 and 2008 rating decisions.  In an August 1999 rating decision, the RO denied service connection for hypertension finding that hypertension did not begin in service and was not related to any hypertensive crisis during ACDUTRA.  The Veteran appealed the August 1999 denial for service connection for hypertension, however, in June 2008 the Veteran withdrew the appeal.  In an unappealed September 2008 rating decision, the RO denied service connection for any heart disorder finding that the Veteran did not have a currently diagnosed heart disorder that was related to service and noted that his claim for hypertension was previously denied because there was no evidence of hypertension found during military service.  The Veteran did not submit a timely appeal to the September 2008 rating decision; therefore, the decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has currently diagnosed heart disorder that is related to service. 

The Veteran now appears to claim that his heart disability is secondary to his PTSD.  In an April 2010 report regarding PTSD treatment, the clinician noted that the Veteran finds that during conversation related to combat in Korea, his blood pressure raises and he appears to be very uncomfortable.  In a March 2010 statement, the Veteran reported that Dr. Roman states that his heart condition is a part of his PTSD.  Preliminarily, the Board notes that a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim. Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather is regarded as a claim to reopen the previously denied claim, and if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  

In addition, to the Veteran's statements, VA treatment records added to the claims file since the September 2008 rating decision reflect current heart disorders and vascular problems to include coronary artery disease, extrasystoles, bradycardia, heart murmurs, and venous insufficiency.  Evidence of these disorders was not previously of record.  Also, in a July 2010 VA treatment report the examiner noted that a prior MRI showed small vessel ischemic diseae which was alluded to be stable since trauma in Korean War.  Therefore, the Board finds that new evidence relates to the unestablished fact necessary to substantiate the claim for service connection for a heart disorder, to include vascular problems.  Thus, the Board finds that new and material evidence has been received required to reopen the issue of entitlement to service connection for a heart disability, to include vascular problems. 

The RO previously denied service connection for erectile dysfunction in an unappealed August 2004 rating decision, finding that erectile dysfunction was not incurred in or caused by service.  The RO indicated that although the Veteran felt that his erectile dysfunction was related to his PTSD, there was no diagnosis of PTSD at that time.  The Veteran did not submit a timely appeal to the August 2004 decision; therefore, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has currently diagnosed erectile dysfunction that was incurred in or is related to service.

New evidence received subsequent to August 2004 decision includes private and VA treatment records, VA examinations, and additional lay evidence from the Veteran.  A December 2006 VA examination report reflects that the Veteran has a current diagnosis of PTSD which was noted to be related to service, for which service connection was granted in a January 2007 rating decision.  As such, the Board finds that new evidence relates to the unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for erectile dysfunction have been received. See 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a heart disorder, to include vascular problems, is granted.

New and material evidence having been received, the appeal to reopen service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is granted.



	(CONTINUED ON NEXT PAGE)






REMAND

Duty to Obtain Potentially Relevant Records

Scar

In November 2012, the Veteran underwent a VA examination for his service-connected scar.  The November 2012 examination report reflect that pictures were taken.  According to a March 2013 Report of general contact, the color photographs were requested, but have not yet been received.  A subsequent 2013 VA examination report indicates that photos were completed on June 25, 2013.  To date, no photographs have been associated with the paper or Virtual claims file.  Therefore, the AOJ should contact the responsible party to ensure that the photographs are available and associated with the claims file. 

VA treatment records

Review of the record discloses that the Veteran receives VA treatment for his claimed disabilities.  Therefore, any outstanding VA treatment records must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet.App. 69 (1995).  Specifically, VA records dating from March 2013 and any available scar photographs ordered in November 2012 or June 2013 should be requested and associated with the claims folder.

Duty to Provide Medical Examinations and Opinions

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). 




Any heart disorder, to include vascular problems

As noted above, the record reflect various heart diagnoses and vascular problems to include hypertension, coronary artery disease, extrasystoles, bradycardia, heart murmurs, and venous insufficiency.  The Board finds that a competent medical opinion is needed, which properly considers all of the evidence of record to determine the nature and etiology of any heart disorder, to include vascular problem, currently present.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has stated and the record reflects that he was treated for hypertension while on active duty for training (ACDUTRA).  It is noted that the record includes several sleeves of STRs for the Veteran's periods of active duty along with other treatment notes dated outside the verified periods of active duty. On remand, all of the Veteran's periods of ACDUTRA must be verified. 

Erectile dysfunction, to include as secondary to service-connected PTSD

The Veteran reported having problems with erectile dysfunction erectile dysfunction for many years and asserted that his now service-connected PTSD  may contribute to his claimed disorder.  Although the Veteran has a diagnosis of erectile dysfunction, a competent medical opinion is needed, which properly considers all of the evidence of record to determine the nature and etiology of the Veteran's erectile dysfunction. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Head injury, to include headaches, memory loss, and stroke  

The record reflects that a VA TBI examination was opened on April 15, 2013, however, there is no indication that the Veteran was notified of a date and time of TBI examination.  Given the uncertainty regarding whether the Veteran was ever notified of his scheduled VA examination, a remand is warranted to afford the Veteran another opportunity to report for a VA TBI examination.



Sleep disorder

VA treatment reports reflect that the Veteran has trouble sleeping.  See April 2010 Vet Center treatment report.  However, it is unclear whether any current sleep disorder is a part and parcel of his service-connected PTSD or represents a separate disability.  Therefore, the Board finds that a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the nature and etiology of any current sleep disorder.

Neck disorder

The Veteran claims that he has a neck disability related to service.  According to his claim filed in August 2009, the Veteran reported that he had an in-service injury to the head and now has neck pain.  The record reflects that the Veteran did suffer a head injury in service.  VA treatment records dated in December 2010 reflect that a September 2009 carotid duplex reported 16 to 49 % internal carotid artery disease.  The Board notes that a separate claim for a heart disorder, to include vascular disease, remains on appeal.  Although the other claim on appeal may encompass any identified carotid artery disease, VA treatment records also reflect diagnoses of osteoarthritis, arthralgia, and osteoarthrosis without any clarification of whether the Veteran's neck or cervical spine in involved.  Therefore, the Board finds that a competent medical opinion is needed which properly considers all of the evidence of record regarding any current neck disorders and adequately addresses the nature and etiology of any current neck disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Unilateral glaucoma, right eye

The Veteran underwent a VA examination regarding his service connected right eye disability in November 2009.  The examiner indicated that, in addition to the service connect right eye glaucoma, the Veteran also has right homonymous hemianopsia, and right gaze paresis.  The Board notes that a subsequent VA examination was scheduled to determine whether the additional right eye findings were related to, caused by or aggravated by the Veteran's unilateral right eye glaucoma; however, the RO indicated that the Veteran failed to report for the scheduled examination.  The record reflects that a VA ophthalmology examination was requested on April 15, 2013.  However, there is no indication that the Veteran was notified of a date and time of an ophthalmology examination.  Given the uncertainty regarding whether the Veteran was ever notified of his scheduled VA examinations, a remand is warranted to afford the Veteran another opportunity to report for a VA ophthalmology examination.

Cold injury residuals, right and left lower extremities

In November 2012, the Veteran underwent a VA examination to assess the nature and severity of his residuals of cold injuries affecting the bilateral lower extremities. The Board finds that the results of the November 2012 VA examination with respect to the cold injury residuals are inadequate.  Despite Veteran's complaints or contentions related to his service-connected cold injury residuals of the lower extremities, no specific cold injury residuals were identified by the November 2012 VA examiner.  The examiner noted cold sensitivity, numbness and hyperhidrosis of both feet and also noted no scars, no pertinent physical findings, and no skin breakdown or ulcerations of either foot.  Therefore, the Veteran must be afforded an additional examination to determine the specific manifestations of any current cold injury residuals. 

Lastly, the Board notes that the National Association of County Veteran Service Officers in has not submitted a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to the claim being certified to the Board.  The Veteran's representative must be given an opportunity to submit argument at the agency of original jurisdiction.  See 38 C.F.R. § 20.600 (2013).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the paper or electronic claims file outstanding VA treatment records, in particular any photographs, or records of treatment or evaluation from the Philadelphia VA Medical Centers (VAMC) for the period since March 2013.  All attempts to procure records should be documented in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all outstanding records have been associated with the record, schedule the Veteran for a new VA examination(s) determine the nature and etiology of any current heart disorder, to include vascular problems, erectile dysfunction, head disorder, to include headaches, memory loss, and stroke.  The claims file should be made available to the VA examiner(s) for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered. 

After examining the Veteran and reviewing the claims file, the examiner(s) should proffer opinions regarding the following:

(i).  Is it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed heart disorder, to include vascular problem, had its clinical onset during active service or verified period of ACDUTRA or is causally linked to any incident of the Veteran's active duty service? 

(ii).  Is it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed erectile dysfunction is related to an incident of the Veteran's active duty service or is at least as likely as not caused or aggravated by the Veteran's service-connected PTSD. 

(iii).  Is it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed head disorder, to include headaches, memory loss, and stroke, is related to an incident of the Veteran's active duty service, to include his in-service head injury. 

(iv).  For any sleep disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such is part and parcel of the Veteran's service-connected PTSD.

If a diagnosis of a sleep disorder is not part and parcel of such service-connected disability, the examiner should offer an opinion as to whether such is at least as likely as not (a 50 percent or better probability) related to an incident of the Veteran's active duty service or is at least as likely as not caused or aggravated by the Veteran's service-connected PTSD. 

(v).  Is it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed neck disorder is related to an incident of the Veteran's active duty service, to include his in-service head injury. 

The examiner(s) should provide a full rationale with respect to any stated medical opinions. 

3.  The Veteran should be scheduled for an appropriate VA examination of his cold injury residuals of the lower extremities to determine the current severity of these disabilities.  The claims folder must be made available to the examiner who should indicate on the examination report that the claims folder was reviewed in conjunction with the examination.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  For each lower extremity, the examiner must identify all current residuals of the acknowledged in-service cold injury.

The examiner should comment on whether the Veteran's lower extremities are affected by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

The examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities of residuals of cold injuries lower extremities on the Veteran's ability to work. The examiner should provide supporting rationale for this opinion.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected unilateral glaucoma, right eye.  The claims folder must be made available to the examiner who should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The examiner is specifically asked to determine whether the additional right eye findings are related to, caused by or aggravated by the Veteran's unilateral right eye glaucoma.

5.  After completion of the above, give Veteran's representative an opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case.

6.  When all requested development has been completed, review the expanded record and readjudicate the claims on appeal.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


